Title: From Thomas Jefferson to Stephen Cathalan, Jr., 10 February 1789
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Dear Sir
Paris Feb. 10. 1789.

I am this moment informed that Mr. Hall, an American of my acquaintance now at Marseilles will sail from that port for Baltimore  more about the 20th. of this month. If you have no direct conveiance to Charleston it would be best to put the olive plants into the care of Mr. Hall who would be so good as to attend to them during their passage to Baltimore and to find a speedy and safe conveiance from Baltimore to Charleston. I take the liberty of apprizing you of this opportunity if you should not know of a better. Mr. Hall’s address is chez Messieurs Pallard, Lullin, Charton & co. negociants à Marseille. Be so good as to draw on me for your expenditures as soon as their amount shall be known to you. I have the honor to be with very great esteem & attachment Dr. Sir Your most obedt. humble servt.,

Th: Jefferson

